Citation Nr: 1518667	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of metatarsal bone of the left great toe as a result of podiatry treatment at a Department of Veterans Affairs medical facility in March 2007, June 2007, and August 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1978 to January 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2011, the Veteran testified at a travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the physical claims file.

In April 2012, the Board remanded the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression, which the RO granted in a February 2013 rating decision.  The Board also remanded the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of metatarsal bone of the left great toe for additional development and adjudicative action.  The case has been returned to the Board for further appellate review and the remaining issue on appeal is listed on the title page accordingly.

The Virtual Benefits Management System (VBMS) electronic claims file contains a March 2015 written appellate brief by Veteran's representative.  The Virtual VA electronic claims file contains VA outpatient treatment records dated from March 2006 to October 2013, which the Veteran's representative noted as waived for initial Agency of Original Jurisdiction (AOJ) review in an April 2015 statement.  The remaining records in VBMS and Virtual VA are either irrelevant or duplicate copies of evidence already associate with the physical claims file.  As the appeal is remanded, the RO will have the opportunity to review the newly submitted evidence.

The appeal is REMANDED to the AOJ.  




REMAND

A remand is needed to obtain an additional VA medical opinion.  Pursuant to the April 2012 Board remand directives, additional VA treatment records were obtained and associated with the record.  Of particular interest were records dated from March 2006 to November 2007 which document the Veteran's VA podiatry complaints prior to March 2007, outpatient procedure for a bunionectomy on March 16, 2007, in-patient intravenous (IV) antibiotics for a bone infection (osteomyelitis) on the left foot from June 14, 2007 to July 19, 2007, outpatient procedure for left first metatarsal head resection on August 28, 2007, and post-operative follow up sessions.  

A February 2013 VA medical opinion was also obtained and noted review of these identified pertinent VA podiatry treatment records, as well as the previously provided VA medical opinions dated June 2008 and November 2008.  The VA examiner identified the Veteran's current additional left foot disability as status post bunionectomy and status post metatarsal head resection, with residual of persistent pain, including pain at rest.  The examiner opined that it is less likely than not that the Veteran's current additional left foot disability was caused by or due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.  The examiner also opined that it is less likely than not that the Veteran's loss of metatarsal bone of the left great toe was an event not reasonably foreseeable by VA medical care providers in providing the treatment in question, and that discussion of this and similar complications would have been discussed.

After review of the record, particularly the evidence discussed above, the Board finds that the February 2013 VA medical opinion is inadequate to properly adjudicate the claim at this time.  First, the VA examiner did not address or clarify whether the Veteran's additional disabilities of left foot osteomyelitis and cellulitis of the left foot, as noted in May 2007 and July 2007 pre- and post-operative VA treatment records and x-ray reports, were included in the currently diagnosed status post bunionectomy.  Second, in his rationale, the VA examiner noted the evidence of cellulitis and osteomyelitis despite the best efforts of the Chief of Podiatry, but did not provide an opinion as to whether these additional conditions were proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA furnishing the care or due to an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, to include records dated since May 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the foregoing development, refer the Veteran's claims file to a VA examiner.  If the examiner concludes that an additional examination is required, one should be provided.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records dated from March 2006 to November 2007 and the Veteran's own assertions.

Based upon a review of the record and clinical findings, the examiner should provide the following opinions: 

1) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's post-August 2007 additional disabilities of status post bunionectomy, status post first metatarsal head resection with residual of persistent pain, left foot osteomyelitis, and cellulitis of the left foot are caused by the VA treatment in March 2007, June 2007, and August 2007.  

The continuance or natural progress of a disease or injury, is not causation, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 

2) If so, were the additional disabilities of status post bunionectomy, status post first metatarsal head resection with residual of persistent pain, left foot osteomyelitis, and cellulitis of the left foot at least as likely as not due to a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or b) an event that was not reasonably foreseeable.  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures. 

3.  Review the VA medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


